Exhibit 10.4

 

PROMISSORY NOTE

 

$4,000,000.00

March 14, 2013

 

FOR VALUE RECEIVED, Computer Vision Systems Laboratories, Corp., a Florida
corporation (the “Maker”), whose business address is 2400 North Dallas Parkway,
Suite 230, Plano, Texas 75093-4371, hereby promises to pay to the order of The
Longaberger Company, (together with any subsequent holder hereof, the “Holder”)
the principal sum of Four Million and no/100 Dollars ($4,000,000.00), together
with interest on unpaid  amounts at the rates hereinafter set forth from the
date hereof until paid, payable in lawful money of the United States of America
at Holder’s address located at One Market Square, 1500 East Main Street, Newark,
Ohio 43055-8847; or at such other place as the Holder may from time to time
designate by written notice to the Maker.

 

The unpaid principal of this Note shall bear interest at the rate of two and
sixty-three hundredths percent (2.63%) per annum prior to maturity.

 

The principal of, and all accrued interest on, this Note, with interest computed
on the unpaid principal balance from time to time outstanding hereunder at the
applicable rate, shall be due and payable in one hundred twenty (120) equal
monthly installments of principal, plus accrued interest, payable commencing on
April 14, 2013, and continuing on the same day of each succeeding calendar month
until March 14, 2023, on which date all unpaid principal of, and accrued
interest on, this Note shall be due and payable in full.

 

The principal of this Note may be prepaid at any time and from time to time
without premium or penalty, provided, however, that any prepayment of the
principal of this Note must be accompanied by payment of interest accrued and
unpaid on the amount of principal being prepaid to the date of such prepayment.

 

Neither Maker nor Holder shall have the right to assign, transfer, pledge or
encumber rights or obligations under this Note without the consent of the other
party.

 

If (a) Maker shall fail to pay any amount due hereunder (whether at maturity or
by reason of acceleration) within five (5) business days that any such amount is
due, (b) the dollar amount of deposits in the Escrow Account at any time is less
than the dollar amount equal to three months of principal and interest payments
due under this Note, or (c) Maker fails or neglects to observe any material
term, provision, condition, or covenant, including but not limited to provision
related to the payment of fees, contained in the Escrow Agreement (individually,
each an “Event of Default”), the Holder, at its option, shall have the right to
accelerate the maturity of this Note and declare all amounts owing hereunder
immediately due and payable without notice or further demand.  After
acceleration, the unpaid principal balance of this Note shall bear interest at
six percent (6%) per annum until paid.  In addition to any other rights which
Holder may have under applicable law and this Note, during the continuance of an
Event of Default, Holder shall have the right to apply (or set off against) any
property of Maker (including but not limited to any management fees or other
amounts from time to time owing from Holder to Maker) held by Holder to reduce
the amount of unpaid interest, if any, and unpaid principal, in each case, due
under this Note.

 

1

--------------------------------------------------------------------------------


 

It is the intention of Holder and Maker in the execution of this Note to
contract in strict compliance with applicable usury law.  In furtherance
thereof, Holder and Maker stipulate and agree that none of the terms and
provisions contained in this Note, or in any other instrument executed in
connection herewith, shall ever be construed to create a contract to pay for the
use, forbearance or detention of money or interest at a rate in excess of the
maximum interest rate permitted to be charged by applicable law.  Neither Maker
nor any guarantor, endorser, or other party now or hereafter becoming liable for
payment of this Note shall ever be liable for unearned interest on this Note and
shall never be required to pay interest on this Note at a rate in excess of the
maximum interest that may be lawfully charged under applicable law, and the
provisions of this paragraph shall control over all other provisions of this
Note, and any other instruments executed in connection herewith which may be in
apparent conflict herewith.

 

This Note is partially secured by deposits in that certain escrow account
maintained at KeyBank National Association (the “Escrow Account”), which is
governed by that certain Escrow Agreement of even date herewith among the
Holder, the Maker, and KeyBank National Association, as escrow agent (the
“Escrow Agreement”).

 

This Note and the rights and duties of the parties hereunder shall be governed
by the laws of the State of Texas, without giving effect to principles of
conflicts of laws.

 

Maker represents and warrants to Holder and any subsequent holder of this Note
that the extension of credit evidenced by this Note shall be for business,
commercial, investment or other similar purpose and not for personal, family,
household or agricultural purposes.

 

[Remainder of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Note on the date first
above written.

 

 

COMPUTER VISION SYSTEMS
LABORATORIES, CORP., a Florida
corporation

 

 

 

By:

/s/ Kelly L. Kittrell

 

Its:

Chief Financial Officer

 

 

PROMISSORY NOTE

SIGNATURE PAGE

 

--------------------------------------------------------------------------------